                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Orlando Rodriguez

      v.
                                            Case No. 18-cv-508-SM
Deo Khanal, Rustic Crust,
Kathleen Hammel, Dan Muskat and Doug Troy



                                  ORDER

      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated December 21, 2018. Counts 1 through 11 of the

complaint are dismissed and the case will proceed on plaintiff’s

wrongful termination claim for the reasons set forth therein.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).



                                      ____________________________
                                      Steven J. McAuliffe
                                      United States District Judge

Date: February 11, 2019

Cc:   Orlando Rodriguez, pro se
      Daniel P. Schwarz, Esq.
